352 U.S. 984
77 S. Ct. 385
1 L. Ed. 2d 366
STATE OF WISCONSIN et al., complainants,v.STATE OF ILLINOIS and Sanitary District of Chicago et al.
No. 2, Original.

1
STATE OF MICHIGAN, complainant,


2
v.


3
STATE OF ILLINOIS and Sanitary District of Chicago et al.


4
No. 3, Original.


5
STATE OF NEW YORK, complainant,


6
v.


7
STATE OF ILLINOIS and Sanitary District of Chicago et al.


8
No. 4, Original.

Supreme Court of the United States
January 28, 1957

9
Whereas an order temporarily modifying the decree in these cases has this day been made because of an existing emergency, 352 U.S. 983, 77 S. Ct. 385, and whereas other prompt action to relieve the emergency may be required during the modification period in furtherance of the order,


10
It is ordered that all such matters be referred to Mr. Justice BURTON, Circuit Justice for the Seventh Circuit, with power to act.